Citation Nr: 0404654	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  02-10 515	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active duty from September 1951 to August 
1953.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In December 2002, the veteran's 
claims file was subsequently transferred to the RO in San 
Juan, the Commonwealth of Puerto Rico.  At present, the 
veteran's case is before the Board for appellate review.

The Board notes that, in the July 2002 substantive appeal, 
the veteran requested a hearing before a hearing officer, and 
thus, the hearing was scheduled for August 16, 2002.  
However, the record contains evidence showing the veteran 
canceled the scheduled hearing, as per an August 14, 2002 VA 
form 21-4138 (Statement in Support of Claim).  As the record 
does not contain further indication that the veteran or his 
representative have requested that the hearing be 
rescheduled, the Board deems the veteran's July 2002 request 
for a hearing withdrawn.  See 38 C.F.R. § 20.700-20.704 
(2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's nonservice-connected disabilities consist 
of coronary artery bypass times four, currently evaluated as 
60 percent disabling; myositis and osteoarthritis of spine, 
currently evaluated as 40 percent disabling; depressive 
disorder, currently evaluated as 30 percent disabling; 
peripheral vascular insufficiency of the left lower 
extremity, currently evaluated as 20 percent disabling; 
peripheral vascular insufficiency of the right lower 
extremity, currently evaluated as 20 percent disabling; 
diabetes mellitus, currently evaluated as 20 percent 
disabling; high blood pressure, currently evaluated as 10 
percent disabling; hypertrophy of the left testicular mass, 
currently evaluated as 0 percent disabling; and bilateral 
cataract with status post surgery left pterygium, currently 
evaluated as 0 percent disabling.

3.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; and is not a patient in a nursing home because of 
mental or physical incapacity.

4.  The veteran is not able to care for his daily personal 
needs without assistance from others and is not able to 
protect himself from the hazards of daily living.

5.  The veteran is neither substantially confined to his 
home/dwelling and the immediate premises by reason of his 
disabilities, nor institutionalized.


CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1502, 5100, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003). 

2.  The criteria for an award of special monthly pension 
based on being housebound have not been met.  38 U.S.C.A. §§ 
1502, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.351(d) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issues addressed in this 
appeal.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations, in reference to the issues 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
given specific information with respect to the changes in the 
law and VA duties pursuant to the enactment of the VCAA in an 
April 2001 VA letter, and the August 2002 and July 2003 
supplemental statements of the case.  The veteran was further 
informed that the VA would assist him by providing a medical 
examination or obtaining a medical opinion if necessary to 
make a decision regarding his claim.  He was also advised of 
the evidence needed from him.  In addition, the veteran was 
informed of the evidence needed to prove the claim on appeal 
via the January and May 2002 rating decisions, and the May 
2002 statement of the case.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant treatment medical records 
and examination reports have been obtained and associated 
with the claims file.  No additional records which need to be 
obtained have been identified by the veteran.  Furthermore, 
the veteran was given the opportunity to present testimony at 
a hearing on appeal, but he declined such opportunity as 
described above.  Thus, the duty to assist requirement has 
been satisfied as well.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

In this case, in an October 1991 rating decision, the veteran 
was awarded nonservice-connected pension benefits.  His 
nonservice-connected disabilities currently include coronary 
artery bypass times four, currently evaluated as 60 percent 
disabling; myositis and osteoarthritis of spine, currently 
evaluated as 40 percent disabling; depressive disorder, 
currently evaluated as 30 percent disabling; peripheral 
vascular insufficiency of the left lower extremity, currently 
evaluated as 20 percent disabling; peripheral vascular 
insufficiency of the right lower extremity, currently 
evaluated as 20 percent disabling; diabetes mellitus, 
currently evaluated as 20 percent disabling; high blood 
pressure, currently evaluated as 10 percent disabling; 
hypertrophy of the left testicular mass, currently evaluated 
as 0 percent disabling; and bilateral cataract with status 
post surgery left pterygium, currently evaluated as 0 percent 
disabling.

With respect to the applicable law, increased pension is 
payable to a claimant who has a need for regular aid and 
attendance.  See 38 C.F.R. § 3.351 (2003).  Generally, need 
for regular aid and attendance means helplessness or being so 
helpless as to require the regular aid and attendance of 
another person.  The claimant will be considered to be in 
need of regular aid and attendance if he or she (1) is blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. 
§ 1502(b) (West 2002); 38 C.F.R. § 3.351(b), (c) (2003).

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  38 
C.F.R. § 3.352(a) (2003).

In addition, a claimant will meet the criteria for aid and 
attendance if he/she is permanently bedridden. "Bedridden" 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
The fact that the claimant has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater 
or lesser part of the day to promote convalescence or cure 
will not suffice.  See id.  Determinations that the veteran 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  See id.

The particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Moreover, determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such that would require him or her to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  See id.

Furthermore, if a veteran is entitled to pension but not in 
need of regular aid and attendance, the veteran may meet the 
criteria for special monthly pension based on housebound 
status if, in addition to having a single permanent 
disability rated as 100 percent disabling, the veteran (1) 
has additional disability or disabilities independently 
ratable at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent and involving 
different anatomical segments or bodily systems, or (2) is 
permanently housebound by reason of disability or 
disabilities.  The permanently housebound requirement is met 
when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  See 38 C.F.R. 
§ 3.351(d) (2003).

In this case, the medical evidence includes treatment records 
from various private health care providers including J. A. 
Padilla-Ortiz, M.D., Hospital Metropolitano, Centro 
Cardiovascular, M. A. Quiles-Lugo, M.D., Cardiovascular 
Radiology Institute with F. A. Gaudier, M.D., Hospital Pavia 
with R. G. Garcia-Rinaldi, M.D., and Instituto Cardiovascular 
Non-Invasive with L. Soltero-Zamora, M.D.  Additionally, the 
evidence includes treatment records from the San Juan VA 
Medical Center dated from 1987 to 2001.  The above noted 
records describe the treatment the veteran has received over 
time for various health problems.

Additionally, a November 2000 VA aids and attendance 
examination report indicates the veteran was not 
hospitalized, was 74 years old, weighed 136 pounds, had blood 
pressure of 150/80, had severe arthritic back pain and was 
unable to self-care and needed assistance.  As well, he was 
not able to walk without the assistance of another person, 
used a cane and a walker although was able to leave the home 
about twice per week.  The examiner certified that the 
veteran required the daily personal health care services of a 
skilled provider without which the veteran would require 
hospital, nursing home or other institutional care.

A May 2001 VA examination report includes a diagnosis of 
depressive disorder not otherwise specified.

A May 2001 VA aids and attendance examination report 
indicates the veteran was 75 years old, came to the 
examination accompanied by his wife, was not hospitalized or 
permanently bedridden at this time, and still enjoyed fairly 
good vision.  In a typical day, he got up at 7:00 a.m., 
walked to the bathroom to attend the needs of nature, washed 
his face, rinsed his mouth and shaved.  After getting 
dressed, he had breakfast, took a 20 minute walk, read the 
newspaper and/or bible, watch television, had lunch, took a 
bath and then had dinner at about 6:00 p.m., then going to 
bed at about 9:00 p.m.  At this time, he was 6.1 feet tall, 
weighed 162 pounds, was still able to carry out activities of 
daily living and attended the needs of nature without 
assistance.  However, his knees buckled at times while 
walking which caused him to lose balance and fall.  He was 
able to walk to a nearby grocery to buy food, used a cane, 
and was able to leave the house to go to his doctor's 
appointments. 

Lastly, an October 2002 VA aids and attendance examination 
report indicates the veteran was 76 years old, was 6.1 feet 
tall, weighed 136 pounds, and had poor circulation in both 
legs leading to claudication.  He had posture/appearance and 
memory impairment necessitating assistance of another.  He 
was unable to walk without assistance.  Again, the examiner 
certified that the veteran required the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.

After a review of the evidence, the Board finds that the 
evidence shows the veteran still enjoys fairly good vision, 
per the May 2001 VA aid and attendance examination report.  
Hence, he is not blind or nearly blind, and does not meet the 
criteria for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(1) (2003) based on impairment of vision.  As well, 
the medical evidence of record does not indicate that the 
appellant is hospitalized or a patient in a nursing home 
because of mental or physical incapacity, per the November 
2000, May 2001 and October 2002 VA aid and attendance 
examination reports.  Therefore, the Board finds that the 
criteria for special monthly pension benefits under 38 C.F.R. 
§ 3.351(c)(2) (2003) are not met.

However, the evidence establishes that the appellant has a 
factual need for the regular aid and attendance of another, 
pursuant to the criteria set forth in 38 C.F.R. § 3.352(a) 
(2003).  It is clear from the November 2000 and May 2001 VA 
aid and attendance examination reports, that the veteran 
requires the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care, as certified by the 
examining physicians during these examinations.

In summary, the evidence shows the veteran's disabilities 
render him unable to care for his daily personal needs 
without assistance from others and render him unable to 
protect himself from the hazards of daily living.  Therefore, 
the competent evidence supports an award of special monthly 
pension based on the need for regular aid and attendance of 
another person.  38 U.S.C.A. §§ 1502, 5100, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003). 

Lastly, the record does not show that the veteran has a 
single permanent disability rated as 100 percent disabling, 
and additional disability or disabilities independently 
ratable at 60 percent or is permanently housebound by reason 
of disability or disabilities.  He is able to leave the house 
to buy groceries and to go to doctors' appointments, per the 
May 2001 VA aid and attendance examination report.  Hence, 
the criteria for special monthly pension based on housebound 
status under 38 C.F.R. § 3.351(d) (2003) are not met.

In reaching the above decision, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b).  When the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
The appellant has established his entitlement to special 
monthly pension based on the need for the regular aid and 
attendance of another person, and the appeal is granted to 
this extent.

However, for the reasons discussed above, the preponderance 
of the evidence is against the award of special monthly 
pension based on housebound status, and the reasonable doubt 
doctrine is not for application as to this issue.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Special monthly pension based on the need for the regular aid 
and attendance of another person has been established, and to 
this extent, the appeal is granted.

Special monthly pension by reason of being housebound is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



